Case 19-11188-JDW        Doc 58     Filed 03/03/20 Entered 03/03/20 16:41:05                Desc Main
                                    Document     Page 1 of 3


                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF MISSISSIPPI

       IN RE: YOLANDA STEWART                                        Case No. 19-11188

                    CREDITOR'S, BANK OF HOLLY SPRINGS’, MOTION
                       FOR ABANDONMENT AND RELIEF FROM
                       AUTOMATIC STAY AND CO-DEBTOR STAY

       COMES NOW, the Creditor, Bank of Holly Springs, by and through its attorney of

record, and files this its Motion for Abandonment and Relief from Automatic Stay and Co-

Debtor Stay, and in support thereof, would respectfully show unto this Honorable Court, as

follows:

                                                (1)

       On March 20, 2019, Debtor filed for relief under Chapter 13 of the United States

Bankruptcy Code.

                                                (2)

       Creditor would show that the creditor holds an interest in the following property which

secures this debt namely, a 2001 Mercedes 500 VIN#WDBNG75JX1A146248, all farm

equipment including a 2003 Mahindra tractor, 2008 King Kutter 5' tiller and a 2008 6 ½'

disc/barrow w/attachments.

                                                (3)

       That the Debtor and co-maker, Walter Crutcher, have not been making the payments on

the subject debt.

                                                (4)

       That the trustee and the debtor should abandon any interest that they may have in the

collateral and the stay should be lifted as to the debtor and co-debtor, Walter Crutcher.
Case 19-11188-JDW        Doc 58    Filed 03/03/20 Entered 03/03/20 16:41:05              Desc Main
                                   Document     Page 2 of 3

          WHEREFORE, Premises Considered, Creditor, Bank of Holly Springs, prays that the

Bankruptcy Court will abandon and surrender the above described collateral to Bank of Holly

Springs and grant Bank of Holly Springs relief from the automatic stay as to the debtor and co-

debtor, Walter Crutcher, to collect the debt or repossess the collateral held by the Creditor

herein.

          RESPECTFULLY SUBMITTED, this the 3rd day of March, 2020.



                                                      Bank of Holly Springs, Creditor
                                                      AKINS & ADAMS, P. A.



                                                      By:/s/ Bart M. Adams
                                                              Bart M. Adams
                                                              Attorney for Bank of Holly Springs


AKINS & ADAMS, P. A.
108 E. JEFFERSON STREET
RIPLEY, MISSISSIPPI 38663
(662) 837-9976




                                                 2
Case 19-11188-JDW          Doc 58   Filed 03/03/20 Entered 03/03/20 16:41:05            Desc Main
                                    Document     Page 3 of 3

                                CERTIFICATE OF SERVICE

        I, Bart M. Adams, attorney of record for the Creditor, do hereby certify that the following
parties, being registered with the CM/ECF system, have this day received electronic notification
to:

Locke D. Barkley              sbeasley@barkley13.com

U. S Trustee                  USTPRegion05.AB.ECF@usdoj.gov

Karen B. Schneller, Esq.      karen.schneller@gmail.com

Walter Crutcher
1617 Taska Road
Red Banks, MS 38661-9724

       SO, CERTIFIED, this, the 3rd day of March, 2020.

                                                     /s/ Bart M. Adams
                                                     Bart M. Adams
                                                     Attorney for Creditor




                                                 3
